Citation Nr: 1749797	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1985 to November 1985 and on active duty from October 2002 to August 2004, from October 2005 to January 2006, and from February 2008 to February 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was most recently before the Board in July 2017, when it was remanded for further development.  It was previously before the Board in February 2016.

The Veteran appeared at a hearing before the undersigned in August 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Since March 1, 2011, the functional impairment resulting from the Veteran's service-connected right shoulder disability has more nearly approximated limitation of motion of the arm midway between side and shoulder level, with no evidence of impairment of the clavicle, scapula, or humerus or actual ankylosis of the scapulohumeral articulation.

2.  The Veteran's right shoulder scars are neither painful nor unstable and measure less than 39 square centimeters (six square inches).


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for a right shoulder disability have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200-03 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. §4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  DeLuca, 8 Vet. App. at 207-08.  In applying these regulations, VA must obtain examinations in which the examiner determines whether the disability was manifested by pain, weakened movement, excess fatigability, incoordination, and flare-ups which resulted in functional loss.  These determinations, if feasible, should be expressed in terms of the degree of additional range-of-motion loss due to those factors.  DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

At the outset of its analysis, the Board noted there is no evidence of impairment of the clavicle, scapula, or humerus or actual ankylosis of the scapulohumeral articulation.  This type of impairment has not been found on any of the VA examinations during the appeal period or at any point in the record of the Veteran's disability.  VA examiners have consistently reported the Veteran does not have this type of impairment.  Additionally, although the Veteran has been found to have four right shoulder scars, these scars have been consistently noted to be neither painful nor unstable and measure less than 39 square centimeters (six square inches).  The Veteran has not reported his right shoulder scars are painful or unstable.  In testimony before the undersigned during the February 2016 hearing, the Veteran described painful scars on his hand and fingers, but he did not report pain with regard to his right shoulder scars.  Thus, the Board will address whether a higher initial rating is warranted based on limitation of motion of the arm under Diagnostic Code 5201 because the evidence establishes consideration of ratings under alternate or additional diagnostic codes is not warranted.

Under Diagnostic Code 5201, a 20 percent rating is assigned when the motion of the arm is limited to shoulder level.  A 30 percent rating is warranted when the motion of the arm is limited midway between side and shoulder.  A 40 percent rating is reserved for when the motion of the arm is limited to 25 degrees from the side.  38 C.F.R. § 5201.

The Veteran was initially provided a VA examination in May 2011 to assess the functional impairment resulting from his right shoulder disability.  The examiner reported the Veteran had full range of motion in the right shoulder with flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The examiner noted joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, but he did not address functional impairment during flare-ups.  Findings with respect to the left shoulder were the same as the right shoulder.

The Veteran reported for a second VA examination in April 2012.  The examiner reported the Veteran had full range of motion in the right shoulder with flexion to 180 degrees and abduction to 180 degrees.  Internal and external rotation was not measured at the time of the examination.  No additional range of motion loss was shown on repetitive use testing.  Findings with respect to the left shoulder were the same as the right shoulder.  The examiner noted right shoulder function was limited by pain, but not fatigue, weakness, lack of endurance or incoordination after repetitive use; however, the examiner determined there was no additional range of motion loss.  The examiner did not address functional impairment during flare-ups.  The examiner further noted the Veteran had four right shoulder scars that were neither painful nor unstable and measured as less than 39 square centimeters (six square inches).

In January 2015, the Veteran reported for a third VA examination.  He was again found to have full range of motion in the right shoulder with flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees; however, the examiner noted there was evidence of painful motion at 170 degrees for both flexion and abduction.  No additional range of motion loss was shown on repetitive use testing.  The examiner noted significant impairment in the nonservice-connected left shoulder when compared with prior examinations, to the extent the Veteran retained far greater range of motion in the right shoulder when compared with the paired joint.  The examiner further noted there was contributing factors of pain, weakness, fatigability and/or incoordination with additional limitation of functional ability of the right shoulder joint during flare-ups or repeated use over time.  Yet, the examiner determined he was unable to provide an estimate of additional range of motion loss without resulting to speculation.

In July 2017, the Veteran reported for a fourth VA examination after the Board determined a new examination was necessary to comply with the requirements of 38 C.F.R. § 4.59, as explained in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that VA examinations must include range of motion testing for pain of the pertinent joint, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing to comply with 38 C.F.R. § 4.59).  The selected examiner conducted range of motion testing for the right shoulder and the paired joint for pain, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  Right shoulder pain was noted on active, passive, and weight-bearing motions with reductions in flexion to 90 degrees, abduction to 130 degrees, external rotation to 65 degrees, and internal rotation to 60 degrees.  No additional range of motion loss was shown on repetitive use testing.  The examiner reported he was unable to estimate additional functional impairment due to factors of pain, weakness, fatigability and/or incoordination or during flare-ups or repeated use over time without resorting to speculation explaining there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

Treatment records during the appeal period contain limited information regarding the range of motion of the Veteran's right shoulder.  Private treatment records prior to the requisite rating period include range of motion testing, but the record establishes surgical intervention and physical therapy since those records were created reduces their probative value with respect to the functional impairment shown during the appeal period.  Nevertheless, treatment records that are applicable to the relevant rating period contain consistent reports of intermittent right shoulder pain.  Providers have noted this pain is aggravated with motion, especially abduction.  These reports support the Veteran's contention that his right shoulder functional impairment is more significant than that reported by VA examiners earlier in the appeal period.

Upon review of the evidence, the Board finds a 30 percent rating is warranted for the Veteran's right shoulder disability since the effective date of service connection, March 1, 2011.  This finding is based on the significant range of motion loss shown during the July 2017 VA examination and the Veteran's lay reports of functional impairment due to pain and during flare-ups.  The Board acknowledges VA examiners earlier in the appeal period determined the Veteran retained full range of motion in the right shoulder; however, as noted in its July 2017 remand, the testing conducted during those examinations did not comply with the requirements of 38 C.F.R. § 4.59, as explained in Correia.  Once the proper testing was conducted the Veteran was found to have far less range of motion in right shoulder.  The findings with regard to pain during active, passive, and weight-bearing motions during the July 2017 examination are consistent with treatment records throughout the appeal period, which show the Veteran has consistently reported far greater functional impairment of his right shoulder than that noted by the prior VA examiners.  Thus, after resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds it appropriate in this case to extrapolate the findings during the July 2017 VA examination to the entire appeal period due to the deficiencies in the prior examinations and due to the Veteran's consistent statements regarding functional loss.

Additionally, the Board has taken significant steps to obtain the proper findings under 38 C.F.R. § 4.40, remanding the issue on appeal twice in efforts to obtain the requisite findings.  Despite the Board's repeated requests, VA examiners have consistently reported they are unable to address additional functional impairment resulting from factors such as pain, weakened movement, fatigability, incoordination, and flare-ups without resorting to speculations.  Yet, there is no indication they have given any consideration to the Veteran's lay reports regarding functional impairment due to these factors as instructed by the Board.  Notably, the Veteran filed a VA Form 9 in September 2017 after the issuance of the most recent supplemental statement of the case and specifically reported that he feels his appeal has been incorrectly decided because the functional impairment resulting from his right shoulder disability has limited the motion of his arm to midway between side and shoulder level.  The Veteran is competent to describe this type of impairment because it is capable of lay observation.  There is no evidence that significantly undermines the credibility of the Veteran's lay reports.  Thus, the Board finds a 30 percent rating is warranted for the Veteran's right shoulder disability when reasonable doubt is resolved in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board finds a rating in excess of 30 percent is not warranted at any point in the appeal period because there is no evidence that indicates the motion of the Veteran's arm has been limited to 25 degrees from the side, which is required for a rating in excess of 30 percent.  38 C.F.R. § 5201.  As previously noted, the Veteran has reported the motion of his arm is limited to midway between side and shoulder level.  He has specifically requested that a 30 percent rating be assigned for this impairment, essentially limiting the scope of his appeal to that issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, further consideration of a rating in excess of 30 percent is not warranted.  Nevertheless, the Board finds a 30 percent rating is warranted as asserted and to that extent his appeal is granted.


ORDER

Entitlement to a 30 percent rating, but no higher, effective March 1, 2011, for a right shoulder disability is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


